COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Robin Lynn Prince v. The State of Texas

Appellate case number:    01-13-00269-CR

Trial court case number: 1266918

Trial court:              182nd District Court of Harris County


        The complete record was filed in the above-referenced appeal on July 18, 2013, making
appellant’s brief due on August 19, 2013. See TEX. R. APP. P. 38.6(a)(1). On August 1, 2013,
appellant’s appointed counsel, Jim Leitner, filed a motion to withdraw, asserting a conflict of
interest because he “represents some of the witnesses who testified in this case against
[a]ppellant, and . . . had a limited contact with this case when in the District Attorney’s Office.”
The motion complies with Rule 6.5 of the Texas Rules of Appellate Procedure. See TEX. R. APP.
P. 6.5. The motion is therefore granted. See id. Jim Leitner is permitted to withdraw as counsel.
        We abate this appeal and remand the cause to the trial court for the appointment of new
appellate counsel. The trial court is ordered to inform this Court in writing of the identity of new
counsel and the date of appointment within 30 days of the date of this order. Counsel’s brief will
be due 30 days after the trial court makes its appointment. This appeal will be reinstated when
the notice of appointment is received by this Court.

       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                   Acting individually


Date: August 14, 2013